DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II in the reply filed on 4/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (JP2017-077821) in view of Imanishi et al (JP2018-152163). The citations below are in reference to the English translations, obtained via Google Patents, a copy of which is included herein.
Regarding claim 1, Yuki teaches a fuel cell vehicle with a front box 16 formed on a front side of a dashboard 18 of a dashboard 11 on a front side of a vehicle main body 10. The fuel cell vehicle comprises a stack case 14 for housing a fuel cell stack 12 and a plurality of power generation cells 20 stacked in a vehicle width direction, wherein the fuel cell ECU 98 is mounted on a front side panel 66 in front of a vehicle of stack case 14 and 12 (0021, 0022, 0045, and figure 1). 
Yuki does not explicitly teach the voltage control unit. 
Imanishi teaches a fuel cell unit 10 mounted as a power supply of a vehicle driven by a drive motor 200 including a fuel cell stack 100, a cell monitor 110, a fuel cell converter 120, and a housing 190 (0010-0012). The system includes a monitor for detecting a voltage or current of a cell constituting a fuel cell stack 100 (0014) as well as a converter for a fuel cell 120 as a step-up converter device performing a boosting operation for boosting an output voltage of the fuel cell stack 100 to a target voltage (0016). The housing 190 is provided with a casing. A space S2 is partitioned into a space S1 and a space S2 by a partition 191. A cell monitor 110, a cell monitoring case 114, and a converter for a fuel cell 120 are disposed in the space S1 and a fuel cell stack 100 is disposed in the space S2 (0028). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the voltage detector of Imanishi with the fuel cell vehicle of Yuki in order to detect and control a voltage. An ordinarily skilled artisan would have readily considered the combination without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Imanishi teaches the housing 190 is provided with a casing. A space S2 is partitioned into a space S1 and a space S2 by a partition 191. A cell monitor 110, a cell monitoring case 114, and a converter for a fuel cell 120 are disposed in the space S1 and a fuel cell stack 100 is disposed in the space S2 (0028). 
Regarding claim 3, Yuki and Imanishi teach the system as discussed above.
Neither explicitly teach an opening as claimed to house the cell voltage detection unit.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide an opening to dispose the cell voltage detection unit within, at any location, such as a wall of the stack case on a  side where the control case is present, as a matter of design choice and would have been readily apparent to an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 4, Yuki and Imanishi teach the system as discussed above.
Neither explicitly teach a cover member to cover the opening.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a cover for an opening insofar as covering an opening with a cover is well known in the art would have been readily apparent to an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 5, Yuki and Imanishi teach the system as discussed above.
Neither explicitly teach a wall part as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a wall part between the voltage controller and the cell voltage detection unit, as a matter of design choice and would have been readily apparent to an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 

Claim(s) 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (JP2017-077821) in view of Imanishi et al (JP2018-152163) as applied to claim 1 above, and further in view of Tokunaga et al (JP 2018-163861).
Regarding claim 6, Yuki and Imanishi teach the system as discussed above.
Neither explicitly teaches the  stack direction and arrangement as claimed. 
Tokunaga teaches a vehicle VE equipped with a fuel cell unit FCU, the fuel cell unit FCU is disposed in the engine compartment EC on the front side of the vehicle VE (figure 1). A fuel cell stack comprising a fuel cell and a power control unit FPC for a fuel cell including a boost converter 10. A fuel cell stack is houses in a lower case 10 and a power control unit for a fuel cell is house in an upper case 20 and includes a reactor 40 which constitutes a boost converter, a power converter, and a relay circuit 50 (0023-0039 and figure 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to set the stack direction of the fuel cell stack to the vehicle width direction as discussed in Tokunaga, as such as configuration is known and would be obvious to try. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a through hole in the upper case 10 and the lower case 20 to electrically connect the terminal plate of the fuel cell stack and the power control unit of the fuel cell stack in order to provide a connection without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, Yuki, Imanishi, and Tokunaga teach the system as discussed above. 
None explicitly teach the contactor case or the through hole as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a through hole in the upper case 10 and the lower case 20 to electrically connect the terminal plate of the fuel cell stack and the power control unit of the fuel cell stack in order to provide a connection without undue experimentation and with a reasonable expectation of success. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a case to house any component as enclosing components is well known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 9, Yuki, Imanishi, and Tokunaga teach the system as discussed above. 
None explicitly teach the contactor case or the through hole as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a through hole in the upper case 10 and the lower case 20 to electrically connect the terminal plate of the fuel cell stack and the power control unit of the fuel cell stack in order to provide a connection without undue experimentation and with a reasonable expectation of success. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a case to house any component as enclosing components is well known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 10, Yuki, Imanishi, and Tokunaga teach the system as discussed above. 
None explicitly teach a case configured to cover an entire outer surface of the cover member.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a case to house any component, as enclosing components is well known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 11,  Yuki, Imanishi, and Tokunaga teach the system as discussed above. 
None explicitly teach the power line arrangement as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide a through hole in the upper case 10 and the lower case 20 to electrically connect the terminal plate of the fuel cell stack and the power control unit of the fuel cell stack in order to provide a connection without undue experimentation and with a reasonable expectation of success. The particular direction of the power line is considered to be design choice.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             	June 22, 2022